Title: From Benjamin Franklin to Gourlade & Moylan, 24 June 1780
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,
Passy, June 24. 1780.
I received your favour, acquainting me with a Desertion from the Alliance and your having stopt the People. Your Letter is not before me, having put it with other Papers into the Hands of Messrs. Adams and Dana, and requested their Advice, they being, much better acquainted with maritime Law than myself. I cannot therefore answer it fully till next Post. This is just to acquaint you, that I approve of your discharging such as had enter’d into no Engagement, tho’ they had received Relief in their Necessities. The Prisoners who came exchanged from England, are freemen and may engage with who they please: but if they are immediately wanted to help out with the Stores to be sent to Congress in the Alliance and Ariel, Commodore Gillon surely will forbear enticing them from that Service.
By the enclosed Note which came in yours, it Should Seem that Provisions for the Alliance have been Stopt, and that the Signature J.P. Jones is a Mistake for P. Landais. If the Stoppage has not been a measure of Government I could wish it taken off as Landais will otherwise obtain them from Mr. Schweighauser’s Agent by Virtue of a former Order to Schweighauser from the Navy board and that will bring an Expence upon me. Besides it will seem hard that the Poor People exchanged Prisoners and other honest men on board, should be famish’d for the folly of that Gentleman.
I have the honour to be Gentlemen &c.
Messrs. Gourlade and Moylan.
